DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant is reminded of their duty of disclosure, see MPEP Chapter 2000.  Case EP3885851 is substantially the same as the instant application and claims priority to the same parent case.  As such, search results should be made of record via an IDS form.

Specification
The disclosure is objected to because of the following informalities:
[013] line 4 "feed" should be "feeds".
[014] line 4 "generalize" should be "generalized" and "in time efficient manner" should be "in a time efficient manner".
[030] line 1 "flow diagram" should be "a flow diagram".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites the limitation "the set of significant parameters" in pg. 27 lines 7-8 and pg. 29 line 20 respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the set of significant parameters” refers to model parameters, objective parameters, or the set of significant variables.
Claims 5 and 12 recited the limitation “CFD” without defining the acronym in the claims.  In the interest of clarity, the acronym should be replaced with “computational fluid dynamics” as to not include other models with the same acronym.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over van der Herten et al. ("Adaptive classification under computational budget constraints using sequential data gathering") 2016, in view of Holden et al. (US 2010/0004769 A1), further in view of Nabi et al. (US 2021/0102722 A1).
Regarding claim 1, van der Herten teaches a processor-implemented method (An ordinary person in the art would know a computer system is needed for executing a model or simulation, and that a processor is a necessary part of a computer.) comprising: receiving a plurality of model parameters associated with an industrial process, via one or more hardware processors, the plurality of model parameters comprising a plurality of geometrical parameters and a plurality of operational parameters of an equipment (pg. 143 col. 2 ¶ 2 "The cyclone geometry [62] is described by seven geometrical parameters: the inlet height a , width b , the vortex finder diameter D x , and length S , cylinder height h , cyclone total height H t and cone-tip diameter B c . Modifying these parameters has an impact on the gas cyclone itself. Two aspects of the cyclone must be optimized: the pressure loss (represented by the Euler number) and the cut-off diameter.") and an optimization function associated with an optimization of the industrial process (pg. 144 col. 1 Equation (9) is the objective function.); generating, via the one or more hardware processors, a first objective function data for an objective function associated with the optimization task by using one or more model parameters from amongst the plurality of model parameters, wherein generating the first objective function data comprises: (Fig. 10 The CFD data is plotted. Objective function data is the output of the CFD model.) iteratively and selectively varying the plurality of model parameters to obtain a data set of the model parameters (pg. 144 col. 1 ¶ 5 - col. 2 ¶ 1 "The initial design is a Latin Hypercube of 50 points generated by the Translational Propagation algorithm [18] . Each iteration 5 samples are selected by the sequential design strategy until the sample budget is consumed (120 samples in total)."), and performing simulations using at least the set of geometrical parameters as model parameters on the numerical analysis model to generate the first objective function data (Fig. 10 The CFD output is plotted and is objective function data. The CFD is the numerical analysis model as in claim 5.); creating, via the one or more hardware processors, a Design of Experiments (DOE) table comprising model parameters and variations of model parameters based on the set of significant variables by using a DOE table creation model (pg. 144 col. 1 ¶ 5 - col. 2 ¶ 1 "The initial design is a Latin Hypercube of 50 points generated by the Translational Propagation algorithm [18] . Each iteration 5 samples are selected by the sequential design strategy until the sample budget is consumed (120 samples in total)."); generating, via the one or more hardware processors, a second objective function data using the DOE table (Fig. 10 The data generated using the DOE table is plotted.); creating, via the one or more hardware processors, a surrogate model capable of predicting objective function data corresponding to the set of significant parameters using the second objective function data and a surrogate modelling technique (pg. 144 col. 1 ¶ 5 "The constraints are modeled using the same samples used for training of the surrogate model for the optimization: as the process evolves, the optimization learns the feasibility of the current samples."); and optimizing, via the one or more hardware processors, the industrial process (pg. 143 col. 2 ¶ 2 "Gas cyclones are widely used in air pollution control, gas-solid separation for aerosol sampling and industrial applications when large particles are to be caught. In cyclone separators ( Fig. 9 ), a strongly swirling turbulent flow is used to separate phases with different densities. A tangential inlet generates a complex swirling motion of the gas stream, which forces particles toward the outer wall where they spiral in the downward direction. Eventually the particles are collected in the dustbin (or flow out through a dipleg) located at the bottom of the conical section of the cyclone body.") using the surrogate model and an optimization model (pg. 144 col. 2 ¶ 2 "Fortunately, 4 of them are Pareto optimal and represent valid optimal configurations. The ex- act optimal Pareto front is unknown, however in order to provide a comparison NSGA-II [64] was applied directly on the CFD simulations for a total of 10,0 0 0 evaluations: the results are shown in Fig. 10 . It is clear that the Pareto optimal solutions found by our approach form a similar front to the front found by NSGA-II, how- ever our approach was able to identify these solutions with significantly fewer evaluations.").
Van der Herten does not explicitly teach checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model or identifying, via the one or more hardware processors, a set of significant variables from amongst the plurality of model parameters by analyzing relative variation in the first objective function data with respect to model parameters.
Holden teaches identifying, via the one or more hardware processors, a set of significant variables from amongst the plurality of model parameters by analyzing relative variation in the first objective function data with respect to model parameters ([0053] "The selected basis functions then form a new geometry parameterization which is defined in step 9 with the coefficients of these basis functions as the variables of the secondary optimization. Note that the POD process reduces the M-dimensional NURBS design space (where in this example M=20) into an N-dimensional design space defined by N design variables, N being less than M (in this example N=10)."), but does not explicitly teach checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model.
Van der Herten and Holden are analogous because they are from the “same field of endeavor” design optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of van der Herten and Holden before him or her, to modify van der Herten to include variable selection as taught by Holden.
The suggestion/motivation for doing so would have been Holden [0011] "The process can be applied to any optimization problem involving the search for an optimum geometry, for example, the process could have aerodynamic, structural or computational electromagnetic design applications." [0002] "Optimization problems in the design of a structure typically involve finding a set of variables which maximize a chosen objective function. Given an optimization problem requiring an expensive simulation, surrogate models are often constructed to model the response of an objective function to changes in the magnitude of the variables. Therefore fewer evaluations of the expensive simulation are required. "
 Nabi teaches checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model ([0020] "In some embodiments, the target thermal state at the air vents is determined based on computational fluid dynamics (CFD) calculation of dynamics of air in the environment using the ADM as a constraint, and the input thermal state at the location of the occupant and the target thermal state at the air vents as boundary conditions on the distribution of thermal states in the environment." The constraint is a rule that facilitates the creation of valid geometries for a numerical analysis model.).
Van der Herten and Nabi are analogous because they are from the “same field of endeavor” fluid modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of van der Herten and Nabi before him or her, to modify van der Herten to include geometry validation as taught by Nabi.
The suggestion/motivation for doing so would have been Nabi [0018] " The thermal comfort model allows determining target thermal state at the location of the occupant, which in turn allows the processor to determine (possibly uneven) distribution of values of thermal states for different locations in the environment, such that there is the target thermal state at the location of the occupant. In effect, such determinations allow avoiding determining a set point for an average temperature in the environment because instead of making a broad generalization, this approach allows for precise determination of the required thermal environment at the occupant's location. This in turn allows increasing thermal comfort of an occupant, while reducing energy consumption of HVAC system. "
Regarding claim 2, van der Herten in view of Holden and Nabi teaches the method of claim 1, and van der Herten also teaches wherein the DOE table is created by using one of a Latin Hypercube model (pg. 144 col. 1 ¶ 5 - col. 2 ¶ 1 "The initial design is a Latin Hypercube of 50 points generated by the Translational Propagation algorithm [18] . Each iteration 5 samples are selected by the sequential design strategy until the sample budget is consumed (120 samples in total)." Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the claim.), Full Factorial model, and Taguchi model. 
Regarding claim 3, van der Herten in view of Holden and Nabi teaches the method of claim 1, and van der Herten also teaches wherein the surrogate modelling technique comprises one of a linear model, polynomial model, K-Nearest Neighbor (kNN) model, and a Random Forest model (pg. 138 col. 1 ¶ 3 "Many different plugins are available for each of the different sub-problems: model types (rational functions, Kriging [5] , splines, Support Vector Machines (SVM) [6–8] , Artificial Neural Networks (ANN), Extreme Learning Machines (ELM) [9] , Least Squares-SVM (LS-SVM) [10] , Random Forests [11] ), hyperparameter optimization algorithms (Particle Swarm Optimization [12] , Efficient Global Optimization [13] , simulated annealing, Genetic Algorithm), sample se- lection (random, error based, density based [14,15] , hybrid [16] ), Design of Experiments (Latin Hypercube [17,18] , Box-Bhenken), and sample evaluation methods (local, on a cluster or grid). The behavior of each software component is configurable through a central XML file and components can easily be added, removed or replaced by custom implementation." Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the claim.). 
Regarding claim 4, van der Herten in view of Holden and Nabi teaches the method of claim 1, and van der Herten also teaches wherein the optimization model comprises one of a genetic algorithm (GA) ((pg. 138 col. 1 ¶ 3 "Many different plugins are available for each of the different sub-problems: model types (rational functions, Kriging [5] , splines, Support Vector Machines (SVM) [6–8] , Artificial Neural Networks (ANN), Extreme Learning Machines (ELM) [9] , Least Squares-SVM (LS-SVM) [10] , Random Forests [11] ), hyperparameter optimization algorithms (Particle Swarm Optimization [12] , Efficient Global Optimization [13] , simulated annealing, Genetic Algorithm), sample se- lection (random, error based, density based [14,15] , hybrid [16] ), Design of Experiments (Latin Hypercube [17,18] , Box-Bhenken), and sample evaluation methods (local, on a cluster or grid). The behavior of each software component is configurable through a central XML file and components can easily be added, removed or replaced by custom implementation." Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the claim.)) and gradient based method.  
Regarding claim 5, van der Herten in view of Holden and Nabi teaches the method of claim 1, and van der Herten also teaches wherein the numerical analysis model comprises a CFD model (pg. 143 col. 2 ¶ 2 "In this section a 7D constrained Computational Fluid Dynamics (CFD) design problem is studied.").

Regarding independent claim 8, van der Herten teaches a system (100) comprising: one or more memories (106); and one or more hardware processors (102), the one or more memories (106) coupled to the one or more hardware processors (102), wherein the one or more hardware processors (102) are configured to execute programmed instructions stored in the one or more memories (106) (An ordinary person in the art would know a computer system is needed for executing a model or simulation.), to: receive a plurality of model parameters associated with an industrial process, the plurality of model parameters comprising a plurality of geometrical parameters and a plurality of operational parameters of an equipment (pg. 143 col. 2 ¶ 2 "The cyclone geometry [62] is described by seven geometrical parameters: the inlet height a , width b , the vortex finder diameter D x , and length S , cylinder height h , cyclone total height H t and cone-tip diameter B c . Modifying these parameters has an impact on the gas cyclone itself. Two aspects of the cyclone must be optimized: the pressure loss (represented by the Euler number) and the cut-off diameter.") and an optimization function associated with an optimization of the industrial process (pg. 144 col. 1 Equation (9) is the objective function.); generate a first objective function data for an objective function associated with the optimization task by using one or more model parameters from amongst the plurality of model parameters, wherein generating the first objective function data comprises (Fig. 10 The CFD data is plotted. Objective function data is the output of the CFD model.): iteratively and selectively vary the plurality of model parameters to obtain a data set of the model parameters (pg. 144 col. 1 ¶ 5 - col. 2 ¶ 1 "The initial design is a Latin Hypercube of 50 points generated by the Translational Propagation algorithm [18] . Each iteration 5 samples are selected by the sequential design strategy until the sample budget is consumed (120 samples in total)."), and perform simulations using at least the set of geometrical parameters as model parameters on the numerical analysis model to generate the first objective function data (Fig. 10 The CFD output is plotted and is objective function data. The CFD is the numerical analysis model as in claim 5.); create a Design of Experiments (DOE) table comprising model parameters and variations of model parameters based on the set of significant variables by using a DOE table creation model (pg. 144 col. 1 ¶ 5 - col. 2 ¶ 1 "The initial design is a Latin Hypercube of 50 points generated by the Translational Propagation algorithm [18] . Each iteration 5 samples are selected by the sequential design strategy until the sample budget is consumed (120 samples in total)."); generate, via the one or more hardware processors, a second objective function data using the DOE table (Fig. 10 The data generated using the DOE table is plotted.); create a surrogate model capable of predicting objective function data corresponding to the set of significant parameters using the second objective function data and a surrogate modelling technique (pg. 144 col. 1 ¶ 5 "The constraints are modeled using the same samples used for training of the surrogate model for the optimization: as the process evolves, the optimization learns the feasibility of the current samples."); and optimize the industrial process using the surrogate model and an optimization model (pg. 143 col. 2 ¶ 2 "Gas cyclones are widely used in air pollution control, gas-solid separation for aerosol sampling and industrial applications when large particles are to be caught. In cyclone separators ( Fig. 9 ), a strongly swirling turbulent flow is used to separate phases with different densities. A tangential inlet generates a complex swirling motion of the gas stream, which forces particles toward the outer wall where they spiral in the downward direction. Eventually the particles are collected in the dustbin (or flow out through a dipleg) located at the bottom of the conical section of the cyclone body."). 
Van der Herten does not explicitly teach checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model or identifying, via the one or more hardware processors, a set of significant variables from amongst the plurality of model parameters by analyzing relative variation in the first objective function data with respect to model parameters.
Holden teaches identifying, via the one or more hardware processors, a set of significant variables from amongst the plurality of model parameters by analyzing relative variation in the first objective function data with respect to model parameters ([0053] "The selected basis functions then form a new geometry parameterization which is defined in step 9 with the coefficients of these basis functions as the variables of the secondary optimization. Note that the POD process reduces the M-dimensional NURBS design space (where in this example M=20) into an N-dimensional design space defined by N design variables, N being less than M (in this example N=10)."), but does not explicitly teach checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model.
Van der Herten and Holden are analogous because they are from the “same field of endeavor” design optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of van der Herten and Holden before him or her, to modify van der Herten to include variable selection as taught by Holden.
The suggestion/motivation for doing so would have been Holden [0011] "The process can be applied to any optimization problem involving the search for an optimum geometry, for example, the process could have aerodynamic, structural or computational electromagnetic design applications." [0002] "Optimization problems in the design of a structure typically involve finding a set of variables which maximize a chosen objective function. Given an optimization problem requiring an expensive simulation, surrogate models are often constructed to model the response of an objective function to changes in the magnitude of the variables. Therefore fewer evaluations of the expensive simulation are required. "
 Nabi teaches checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model ([0020] "In some embodiments, the target thermal state at the air vents is determined based on computational fluid dynamics (CFD) calculation of dynamics of air in the environment using the ADM as a constraint, and the input thermal state at the location of the occupant and the target thermal state at the air vents as boundary conditions on the distribution of thermal states in the environment." The constraint is a rule that facilitates the creation of valid geometries for a numerical analysis model.).
Van der Herten and Nabi are analogous because they are from the “same field of endeavor” fluid modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of van der Herten and Nabi before him or her, to modify van der Herten to include geometry validation as taught by Nabi.
The suggestion/motivation for doing so would have been Nabi [0018] " The thermal comfort model allows determining target thermal state at the location of the occupant, which in turn allows the processor to determine (possibly uneven) distribution of values of thermal states for different locations in the environment, such that there is the target thermal state at the location of the occupant. In effect, such determinations allow avoiding determining a set point for an average temperature in the environment because instead of making a broad generalization, this approach allows for precise determination of the required thermal environment at the occupant's location. This in turn allows increasing thermal comfort of an occupant, while reducing energy consumption of HVAC system. "
Regarding claim 9, van der Herten in view of Holden and Nabi teaches the system of claim 8, and van der Herten also teaches wherein the DOE table is created by using one of a Latin Hypercube model (pg. 144 col. 1 ¶ 5 - col. 2 ¶ 1 "The initial design is a Latin Hypercube of 50 points generated by the Translational Propagation algorithm [18] . Each iteration 5 samples are selected by the sequential design strategy until the sample budget is consumed (120 samples in total)." Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the claim.), Full Factorial model, and Taguchi model. 
Regarding claim 10, van der Herten in view of Holden and Nabi teaches the system of claim 8, and van der Herten also teaches wherein the surrogate modelling technique comprises one of a linear model, polynomial model, K-Nearest Neighbor (kNN) model, and a Random Forest model (pg. 138 col. 1 ¶ 3 "Many different plugins are available for each of the different sub-problems: model types (rational functions, Kriging [5] , splines, Support Vector Machines (SVM) [6–8] , Artificial Neural Networks (ANN), Extreme Learning Machines (ELM) [9] , Least Squares-SVM (LS-SVM) [10] , Random Forests [11] ), hyperparameter optimization algorithms (Particle Swarm Optimization [12] , Efficient Global Optimization [13] , simulated annealing, Genetic Algorithm), sample se- lection (random, error based, density based [14,15] , hybrid [16] ), Design of Experiments (Latin Hypercube [17,18] , Box-Bhenken), and sample evaluation methods (local, on a cluster or grid). The behavior of each software component is configurable through a central XML file and components can easily be added, removed or replaced by custom implementation." Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the claim.). 
Regarding claim 11, van der Herten in view of Holden and Nabi teaches the system of claim 8, and van der Herten also teaches wherein the optimization model comprises one of a genetic algorithm (GA) ((pg. 138 col. 1 ¶ 3 "Many different plugins are available for each of the different sub-problems: model types (rational functions, Kriging [5] , splines, Support Vector Machines (SVM) [6–8] , Artificial Neural Networks (ANN), Extreme Learning Machines (ELM) [9] , Least Squares-SVM (LS-SVM) [10] , Random Forests [11] ), hyperparameter optimization algorithms (Particle Swarm Optimization [12] , Efficient Global Optimization [13] , simulated annealing, Genetic Algorithm), sample se- lection (random, error based, density based [14,15] , hybrid [16] ), Design of Experiments (Latin Hypercube [17,18] , Box-Bhenken), and sample evaluation methods (local, on a cluster or grid). The behavior of each software component is configurable through a central XML file and components can easily be added, removed or replaced by custom implementation." Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the claim.)) and gradient based method.  
Regarding claim 12, van der Herten in view of Holden and Nabi teaches the system of claim 8, and van der Herten also teaches wherein the numerical analysis model comprises a CFD model (pg. 143 col. 2 ¶ 2 "In this section a 7D constrained Computational Fluid Dynamics (CFD) design problem is studied.").

Regarding independent claim 15, van der Herten teaches one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause (An ordinary person in the art would know a computer system is needed for executing a model or simulation and contain a storage medium and processor(s).): receiving a plurality of model parameters associated with an industrial process, via one or more hardware processors, the plurality of model parameters comprising a plurality of geometrical parameters and a plurality of operational parameters of an equipment (pg. 143 col. 2 ¶ 2 "The cyclone geometry [62] is described by seven geometrical parameters: the inlet height a , width b , the vortex finder diameter D x , and length S , cylinder height h , cyclone total height H t and cone-tip diameter B c . Modifying these parameters has an impact on the gas cyclone itself. Two aspects of the cyclone must be optimized: the pressure loss (represented by the Euler number) and the cut-off diameter.") and an optimization function associated with an optimization of the industrial process (pg. 144 col. 1 Equation (9) is the objective function.); generating, via the one or more hardware processors, a first objective function data for an objective function associated with the optimization task by using one or more model parameters from amongst the plurality of model parameters, wherein generating the first objective function data comprises (Fig. 10 The CFD data is plotted. Objective function data is the output of the CFD model.): iteratively and selectively varying the plurality of model parameters to obtain a data set of the model parameters (pg. 144 col. 1 ¶ 5 - col. 2 ¶ 1 "The initial design is a Latin Hypercube of 50 points generated by the Translational Propagation algorithm [18] . Each iteration 5 samples are selected by the sequential design strategy until the sample budget is consumed (120 samples in total)."), and performing simulations using at least the set of geometrical parameters as model parameters on the numerical analysis model to generate the first objective function data (Fig. 10 The CFD output is plotted and is objective function data. The CFD is the numerical analysis model as in claim 5.); creating, via the one or more hardware processors, a Design of Experiments (DOE) table comprising model parameters and variations of model parameters based on the set of significant variables by using a DOE table creation model (pg. 144 col. 1 ¶ 5 - col. 2 ¶ 1 "The initial design is a Latin Hypercube of 50 points generated by the Translational Propagation algorithm [18] . Each iteration 5 samples are selected by the sequential design strategy until the sample budget is consumed (120 samples in total)."); generating, via the one or more hardware processors, a second objective function data using the DOE table (Fig. 10 The data generated using the DOE table is plotted.); creating, via the one or more hardware processors, a surrogate model capable of predicting objective function data corresponding to the set of significant parameters using the second objective function data and a surrogate modelling technique (pg. 144 col. 1 ¶ 5 "The constraints are modeled using the same samples used for training of the surrogate model for the optimization: as the process evolves, the optimization learns the feasibility of the current samples."); and optimizing, via the one or more hardware processors, the industrial process (pg. 143 col. 2 ¶ 2 "Gas cyclones are widely used in air pollution control, gas-solid separation for aerosol sampling and industrial applications when large particles are to be caught. InD13:D14 cyclone separators ( Fig. 9 ), a strongly swirling turbulent flow is used to separate phases with different densities. A tangential inlet generates a complex swirling motion of the gas stream, which forces particles toward the outer wall where they spiral in the downward direction. Eventually the particles are collected in the dustbin (or flow out through a dipleg) located at the bottom of the conical section of the cyclone body.") using the surrogate model and an optimization model (pg. 144 col. 2 ¶ 2 "Fortunately, 4 of them are Pareto optimal and represent valid optimal configurations. The ex- act optimal Pareto front is unknown, however in order to provide a comparison NSGA-II [64] was applied directly on the CFD simulations for a total of 10,0 0 0 evaluations: the results are shown in Fig. 10 . It is clear that the Pareto optimal solutions found by our approach form a similar front to the front found by NSGA-II, how- ever our approach was able to identify these solutions with significantly fewer evaluations.").
Van der Herten does not explicitly teach checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model or identifying, via the one or more hardware processors, a set of significant variables from amongst the plurality of model parameters by analyzing relative variation in the first objective function data with respect to model parameters.
Holden teaches identifying, via the one or more hardware processors, a set of significant variables from amongst the plurality of model parameters by analyzing relative variation in the first objective function data with respect to model parameters ([0053] "The selected basis functions then form a new geometry parameterization which is defined in step 9 with the coefficients of these basis functions as the variables of the secondary optimization. Note that the POD process reduces the M-dimensional NURBS design space (where in this example M=20) into an N-dimensional design space defined by N design variables, N being less than M (in this example N=10)."), but does not explicitly teach checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model.
Van der Herten and Holden are analogous because they are from the “same field of endeavor” design optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of van der Herten and Holden before him or her, to modify van der Herten to include variable selection as taught by Holden.
The suggestion/motivation for doing so would have been Holden [0011] "The process can be applied to any optimization problem involving the search for an optimum geometry, for example, the process could have aerodynamic, structural or computational electromagnetic design applications." [0002] "Optimization problems in the design of a structure typically involve finding a set of variables which maximize a chosen objective function. Given an optimization problem requiring an expensive simulation, surrogate models are often constructed to model the response of an objective function to changes in the magnitude of the variables. Therefore fewer evaluations of the expensive simulation are required. "
 Nabi teaches checking the plurality of geometrical parameters associated with the data set based on a set of rules to identify a set of geometrical parameters capable of facilitating creation of valid geometries for a numerical analysis model ([0020] "In some embodiments, the target thermal state at the air vents is determined based on computational fluid dynamics (CFD) calculation of dynamics of air in the environment using the ADM as a constraint, and the input thermal state at the location of the occupant and the target thermal state at the air vents as boundary conditions on the distribution of thermal states in the environment." The constraint is a rule that facilitates the creation of valid geometries for a numerical analysis model.).
Van der Herten and Nabi are analogous because they are from the “same field of endeavor” fluid modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of van der Herten and Nabi before him or her, to modify van der Herten to include geometry validation as taught by Nabi.
The suggestion/motivation for doing so would have been Nabi [0018] " The thermal comfort model allows determining target thermal state at the location of the occupant, which in turn allows the processor to determine (possibly uneven) distribution of values of thermal states for different locations in the environment, such that there is the target thermal state at the location of the occupant. In effect, such determinations allow avoiding determining a set point for an average temperature in the environment because instead of making a broad generalization, this approach allows for precise determination of the required thermal environment at the occupant's location. This in turn allows increasing thermal comfort of an occupant, while reducing energy consumption of HVAC system. "

Allowable Subject Matter
Claims 6-7 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 13, the prior art as exemplified by van der Herten, Holden, and Nabi teaches the method of claim 1 and the system of claim 8, however, the prior arts of record fail to teach, alone or in obvious combination, “ wherein a rule from amongst the set of rules comprises a rule associated with non-intersecting lines and surfaces associated with the geometry of the equipment.”, in combination with the other limitations of the claims.
Regarding claims 7 and 14, the prior art as exemplified by van der Herten, Holden, and Nabi teaches the method of claim 1 and the system of claim 8, however, the prior arts of record fail to teach, alone or in obvious combination, “wherein a rule from amongst the set of rules comprises a rule associated with formation of closed geometry of the equipment”, in combination with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piovar (US 2021/0271793 A1) teaches optimizing a design using a Latin hypercube, random forest, genetic programming, etc.
Lam et al. (US 2014/0365180 A1) teaches evaluating an objective function and reassessing with new data if the design has not converged.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A.M./Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148